Citation Nr: 0430614	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  97-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating greater than 10 
percent prior to February 5, 2004, for generalized anxiety 
disorder.

2.  Entitlement to an increased rating greater than 30 
percent from February 5, 2004, for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1963 to February 
1972.

This appeal is from a March 1996, rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which increased the disability rating 
for generalized anxiety disorder from the noncompensable to 
the 10 percent rate.  An August 2004 rating decision 
increased the rating to 30 percent.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The August 2004 discussion of the reasons for increasing the 
rating stated, "An evaluation of 30 percent is assigned from 
September 5, 2000, the date of the last examination."  The 
code section of the rating decision, the August 19, 2004, and 
the notice letter to the veteran both identify February 4, 
2004, as the effective date of the increased rating; the 
Compensation and Pension Award (VA Form 21-8947) show the 
increased rating effective March 1, 2004.  This appears to be 
an administrative error.   

The Board is called upon to evaluate the veteran's current 
disability from generalized anxiety disorder.  His last VA 
examination was in September 2000, and there is no subsequent 
evidence to inform the evaluation.  The RO's increase in 
rating during the pendency of the appeal indicates that the 
Board cannot assume the veteran's psychiatric status is 
stable.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of generalized anxiety 
disorder.  The examiner should review the 
claims file, and indicate in the report of 
the examination that the claims file has 
been reviewed.  

?	Request the examiner to give an 
opinion whether the symptoms of the 
veteran's service-connected anxiety 
disorder cause occupational and 
social impairment, with deficiencies 
in most areas such as work, school, 
family relations, judgment, 
thinking, or mood, or whether they 
cause total occupational and social 
impairment.

2.  Readjudicate the claim for increased 
rating for generalized anxiety disorder, 
addressing the date assigned as the effective 
date of any increased rating.  Correct any 
administrative error found.  If the claim 
remains denied, provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




